DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 14-15 and 17-20 have been presented for examination on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification, while being enabling for treating certain respiratory disorders in a subject with the administration of a composition comprising RPL554, does not reasonably provide enablement for prevention of the said disorders by the claimed method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, relative skill level, and breadth of the claims	
The instant invention is directed to a method of treating or preventing a respiratory disorder in a subject by administration of a composition comprising RPL554 to the subject.
The complex nature of the claims is greatly exacerbated by the breath of the claims.  The claims encompass broad ways that compositions comprising RPL554 can treat a variety of respiratory disorders. The relative skill of those in the art is high, that of an MD or PHD. 
The state and predictability of the art 
   The state of the art recognizes that RPL554 can treat certain respiratory disorders, specially related to inflammation and bronchoconstriction. As illustrative of the state of the art, the examiner cites Spargo et al (WO2016128742). 
The lack of significant guidance from the specification or the prior art with regard to preventing respiratory disorders makes practicing the scope of the invention unpredictable. Prevention as defined by medical dictionary means: “Action so as to avoid, forestall, or circumvent a happening, conclusion, or phenomenon (for example, disease prevention)” (see http://medical-dictionary.thefreedictionary.com/prevention). And ‘to prevent’ means: “To keep from happening” (see http://www.thefreedictionary.com/prevent). 
The claims are thus very broad insofar as it recites prevention of respiratory disorders i.e., the complete eradication of the same. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live; respiratory disorders are always a risk.		
The amount of direction or guidance provided and the presence or 
absence of working examples
The specification provides no direction or guidance for preventing respiratory disorders. Due to the vastness of conditions and causes that contribute to a subject suffering from respiratory disorders, one of ordinary skill would undergo undue experimentation in deducing which patient actually requires prevention.
The working examples of the specification are directed towards treating a respiratory disorder. However, the examples do not enable one to utilize the claimed composition in preventing respiratory disorders. 
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compositions could be predictably used to prevent respiratory disorders as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claims 1-12 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification, while being enabling for treating certain respiratory disorders in a subject with the administration of a composition comprising RPL554, does not reasonably provide enablement for treating ALL disorders by the claimed method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 (1 and 2)  The breadth of the claims and the nature of the invention: The claims are broad. The claims are drawn to a method of treating a respiratory disorder by administering by inhalation a therapeutically effective amount of a suspension of a composition comprising RPL554 in a propellant. 
(3 and 5)   The state of the prior art and the level of predictability in the art:  The art teaches methods of treating respiratory disorders such as COPD and asthma by inhalation of active agents such as RPL554.  It is known in the art that RPL554 is not suitable for treating ALL respiratory disorders such as lung cancer, respiratory infections, etc. Accordingly, the level of predictability of "all" disorders being treatable with the said method, in the art is very low.  
As illustrative of the state of the art, the examiner cites Spargo et al  (WO2016128742). 
(6 and 7) The amount of direction provided by the inventors and the existence of working examples: Applicants have provided in the specification disclosure regarding treating COPD and asthma by inhalation of RPL554. In view of the various different disorders known (and not yet known) which may or may not be treatable with RPL554, further testing would be necessary to use the invention as broadly as claimed. 
(8) The quantity of experimentation needed to make or use the invention bases on the content of the disclosure: The quantity of experimentation needed to make and use the invention based on the contents of the disclosure and the unpredictability asserted by the Applicant, is very high and not enabled by the specification. 
Conclusion 
For the forgoing reasons, the specification is not enabling for the scope of the claims. 
In view of the unpredictability in the art, the lack of working examples, the excessive breadth of the claims and lack of guidance in the specification, it would require undue experimentation on the part of the person of skill in the art to practice the full scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-12, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al (WO 2014140647 relying on recitations form US 20170266190). 

Walker et al teach a composition which comprises (a) a PDE3/PDE4 inhibitor which is 9,10-Dimethoxy-2-(2,4,6-trimethylphenylimino)-3-(N-carbamoyl-2-aminoethyl)-3,4,6,7-tetrahydro-2H-pyrimido[6,1-a]isoquinolin-4-one (RPL554) or a pharmaceutically acceptable acid addition salt thereof and (b) a muscarinic receptor antagonist. The free base of RPL554 is preferred (See abstract and [0047]).
Disclosed is also a method of treating a disease or condition which is based on (i) acute or chronic obstruction of bronchi or (ii) acute or chronic inflammation, in a subject in need thereof, which method comprises administering to said subject (a) a PDE3/PDE4 inhibitor and (b) a muscarinic receptor antagonist (See [0013]).
The said composition suitable for inhalation will contain from about 0.01-95 wt % of active agent, including, from about 0.01-30 wt %, such as from about 0.01-10 wt % (See [0062]).
In exemplary composition for use in a nebulizer inhaler comprises an isotonic aqueous solution comprising from about 0.05 μg/mL to about 10 mg/mL of a RPL554 (See [0068]).
Metered-dose formulations typically comprise a solution or suspension of the active agent in a liquefied propellant, such as 1,1,1,2-tetrafluoroethane (HFA 134a).  A representative composition for use in an MDI comprises from about 0.01-5 wt % of active agent; from about 0-20 wt % ethanol; and from about 0-5 wt % surfactant; with the remainder being an HFA propellant (See [0069]). 
Walker et al discloses that the disease or condition is asthma, allergic asthma, hay fever, allergic rhinitis, bronchitis, emphysema, bronchiectasis, chronic obstructive pulmonary disease (COPD), adult respiratory distress syndrome (ARDS), severe asthma, paediatric asthma, cystic fibrosis, lung fibrosis, pulmonary fibrosis, etc and preferably, the condition is asthma or chronic obstructive pulmonary disease (COPD) (See [0045] and claims 10-11). 

Claims 1-12, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott-Banner et al (US 20170112839). 

Abbott-Banner et al teach a compound for use in treating a disease or condition selected from cystic fibrosis, chronic obstructive pulmonary disease (COPD), asthma, mild pulmonary disease, bronchitis, bronchiectasis, CFTR-related metabolic syndrome (CRMS), in a patient by modulating CFTR activity, which compound is 9,10-dimethoxy-2-(2,4,6-trimethylphenylimino)-3-(N-carbamoyl-2-aminoethyl)-3,4,6,7-tetrahydro-2H-pyrimido[6,1-a]isoquinolin-4-one (RPL554) or a pharmaceutically acceptable acid addition salt thereof (See abstract and [0004] and [0008]-[0011]).
It is disclosed that the pharmaceutical compositions are suitable for inhaled administration. The pharmaceutical composition may be for administration by nebulizer, dry powder inhaler (DPI) or metered-dose inhaler (MDI) (See [0057]).
Disclosed is that an exemplary composition for use in a nebulizer inhaler comprises an isotonic aqueous solution comprising from about 0.05 μg/mL to about 10 mg/mL of RPL554 (See [0060]).
Abbott-Banner et al state that the active agent can be micronized and combined with a suitable carrier to form a suspension of micronized particles of respirable size, where micronized is typically defined as having particles in which at least about 90 percent of the particles have a mass median diameter of less than about 10 μm (See [0059]).  
The said composition suitable for inhalation will contain from about 0.01-95 wt % of active agent, including, from about 0.01-30 wt %, such as from about 0.01-10 wt % (See [0062]).
Metered-dose formulations typically comprise a solution or suspension of the active agent in a liquefied propellant, such as 1,1,1,2-tetrafluoroethane (HFA 134a).  A representative composition for use in an MDI comprises from about 0.01-5 wt % of active agent; from about 0-20 wt % ethanol; and from about 0-5 wt % surfactant; with the remainder being an HFA propellant (See [0062]). 
The amount of RPL554 present in a single dose may be from 1 μg to 50 mg, from 1 μg to 10 mg, from 1 μg to 100 μg or from 1 μg to 50 μg (i.e. 0.001 mg to 0.050 mg) (See [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akehurst et al (WO 1993011744) in view of Spargo et al (US 20170239178).

Akehurst et al teach aerosol formulations of use for the administration of medicaments by inhalation, in particular a pharmaceutical aerosol formulation which comprises particulate medicament and a propellant, which formulation is substantially free of surfactant and a method of treating respiratory disorders which comprises administration by inhalation of an effective amount of the said pharmaceutical aerosol formulation (See abstract).
Akehurst et al disclose that they have surprisingly found that, it is in fact possible to obtain satisfactory dispersions of medicaments in fluorocarbon or hydrogen-containing chlorofluorocarbon propellants such as 1,1, 1,2-tetrafluoroethane (HFA 134a) without recourse to the use of any surfactant or cosolvent in the composition, or the necessity to pre-treat the medicament prior to dispersal in the propellant.  The term "substantially free" is defined as less than 1% w/w based upon the fluorocarbon or hydrogen-containing chlorofluorocarbon, in particular less than 0.5% for example 0.1% or less (See Page 2, lines 12-16 and 22-24).
The particle size of the particulate (e.g. micronised) medicament should be such as to permit inhalation of substantially all of the medicament into the lungs upon administration of the aerosol formulation and will thus be in the range 1-10 microns, e.g. 1-5 microns (See Page 2, lines 25-28).
Particularly preferred medicaments for administration using the said aerosol formulations include anti-allergies, bronchodilators and anti-inflammatory steroids of use in the treatment of respiratory disorders such as asthma by inhalation therapy (See Page 3, lines 20-25).
A particularly preferred embodiment provides a pharmaceutical aerosol formulation consisting essentially of one or more particulate medicament and one or more fluorocarbon or hydrogen-containing chlorofluorocarbon propellant (See page 5, lines 21-25). 
The final aerosol formulation desirably contains 0.005-10% w/w of medicament relative to the total weight of the formulation (See Page 4, lines 16-18). 
Metered dose inhalers are designed to deliver a fixed unit dosage of medicament per actuation or "puff", for example in the range of 10 to 5000 microgram medicament per puff (See page 8, lines 24-26). 
In Example 1, Akehurst et al disclose a micronised sodium cromoglycate (1.2g) weighed directly into an aluminium can and 1, 1,1,2-tetrafluorethane (to 18.2g) added from a vacuum flask. A metering valve is crimped into place and the sealed can sonicated for five minutes. The aerosol delivers 5 mg sodium cromoglycate per actuation.
Akehurst et al lack a specific disclosure on the medicament being RPL554 or its concentration. However, these are known in the art a shown by Spargo et al. 
	
Spargo et al teach a liquid pharmaceutical composition suitable for administration by inhalation which comprises a diluent and a suspension of particles of 9,10-dimethoxy-2-(2,4,6-trimethylphenylimino)-3-(N-carbamoyl-2-aminoethyl-)-3,4,6,7-tetrahydro-2H-pyrimido[6,1-a]isoquinolin-4-one (RPL554) or a pharmaceutically acceptable salt thereof for use in the treatment of a human or animal (See abstract).	The said liquid pharmaceutical composition may be used in the treatment of a disease or condition selected from asthma, allergic asthma, allergic rhinitis, bronchitis, emphysema, bronchiectasis, chronic obstructive pulmonary disease (COPD), adult respiratory distress syndrome (ARDS), etc. Typically, said disease or condition is asthma or COPD, more typically COPD. The said method of treating comprises administering to said subject an effective amount of the said liquid pharmaceutical composition (See [0009]-[0011] and [0062]). 
The particles of RPL554 may be of any suitable size for a use in a liquid pharmaceutical composition suitable for inhalation, and may have a Dv50 (median particle size by volume) of from about 0.1µm to about 8 µm and particularly from about 0.2 µm to about 5 µm (See [0015]-[0016]). 
The concentration of particles of RPL554 in the liquid pharmaceutical composition is typically from about 0.01 mg/mL to about 40 mg/mL (See [0031]). 
The total concentration of the surfactant is typically from about 0.01 mg/mL (See [0036]). 
	
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Spargo et al with that of Akehurst et al to arrive at the instant invention.
One of ordinary skill in the art would have been motivated to do so because Akehurst et al teach a method of treating a respiratory disorder such as COPD by administration of a composition comprising and active agent and an HFA propellant via a metered dose inhaler. Akehurst et al teach that they have surprisingly found that, it is in fact possible to obtain satisfactory dispersions of medicaments in a propellant such as 1,1, 1,2-tetrafluoroethane (HFA 134a) without recourse to the use of any surfactant or cosolvent in the composition. Akehurst et al do not expressly disclose the medicament being RPL554. However as taught by Spargo et al, RPL554 is a known medicament that is effectively administered to subjects in need of a respiratory treatment via a metered dose inhaler and wherein the surfactant can be in an amount of less than 0.01 mg/mL.   
Accordingly, one of ordinary skill in the art would have been motivated to have incorporated Spargo et al’s active agent, RPL554, into the surfactant free, co-solvent free compositions of Akehurst et al with a reasonable expectation of success. 
The claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-10, 14-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 17-18 of U.S. Patent No. 9,956,171 in view of Akehurst et al (WO9311744). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Akehurst et al.
Specifically, the examined claims are drawn to a method of treating or preventing a respiratory disorder in a subject, which method comprises administering to said subject an effective amount of a liquid pharmaceutical composition, which liquid pharmaceutical composition is suitable for administration by inhalation and comprises: (i) a suspension of particles comprising 9, 10-dimethoxy-2-(2,4,6-trimethylphenylimino)- 3-(N-carbamoyl-2-aminoethyl)-3,4,6,7-tetrahydro-2H-pyrimido[6, l-a]isoquinolin-4-one (RPL554); and (ii) a diluent which is 1,1,1,2-tetrafluoroethane (HFA-134a), wherein the liquid pharmaceutical composition contains less than 0.05 % by weight of a surfactant relative to the total weight of the composition. The respiratory disorder may be asthma, COPD, etc. 
The reference claims are drawn to a liquid pharmaceutical composition suitable for administration by inhalation comprising a diluent and a suspension of particles of 9,10-dimethoxy-2-(2,4,6-trimethylphenylimino)-3-(N-carbamoyl-2-aminoethyl)-3,4,6,7-tetrahydro-2H-pyrimido[6,1-a]isoquinolin-4-one (RPL554) or a pharmaceutically acceptable salt thereof, wherein the particles of RPL554 have a particle size distribution with a Dv50 (median particle size by volume) value of from about 0.2 μm to about 5 μm. And a method of treating a disease or condition selected from asthma, allergic asthma, hay fever, allergic rhinitis, bronchitis, emphysema, bronchiectasis, chronic obstructive pulmonary disease (COPD), ….. in a subject, which method comprises administering to said subject an effective amount of a liquid pharmaceutical composition according to claim 1.
The differences include 1- the examined claims are drawn to a method of treating a respiratory disorder, while the reference claims are drawn to both a liquid pharmaceutical composition and a method of treating a respiratory disorder. This is however obvious because the said liquid formulation is necessary to achieve the claimed method. 2- the reference claims do not recite the amount of surfactant or co-solvent and do not recite the presence of the HFA propellant. However, in view of Akehurst et al, these modifications would have been obvious because Akehurst et al also teach a method of respiratory disorder such as asthma and COPD comprising administration of a composition comprising an active agent, an HFA propellant and substantially no surfactant and co-solvent. As such one of ordinary skill in the art would have been motivated to include a propellant and exclude a surfactant and a co-solvent/excipient in the formulation for preparing the disclosed successful compositions and methods.   

Claims 1, 4-6, 10, 14-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, 10-12 of U.S. Patent No. 10,463,665 in view of Akehurst et al (WO9311744). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Akehurst et al.
Specifically, the examined claims are drawn to a method of treating or preventing a respiratory disorder in a subject, which method comprises administering to said subject an effective amount of a liquid pharmaceutical composition, which liquid pharmaceutical composition is suitable for administration by inhalation and comprises: (i) a suspension of particles comprising 9, 10-dimethoxy-2-(2,4,6-trimethylphenylimino)- 3-(N-carbamoyl-2-aminoethyl)-3,4,6,7-tetrahydro-2H-pyrimido[6, l-a]isoquinolin-4-one (RPL554); and (ii) a diluent which is 1,1,1,2-tetrafluoroethane (HFA-134a), wherein the liquid pharmaceutical composition contains less than 0.05 % by weight of a surfactant relative to the total weight of the composition. The respiratory disorder may be asthma, COPD, etc. 
The reference claims are drawn to a pharmaceutically acceptable acid addition salt of: (i) 9,10-dimethoxy-2-(2,4,6-trimethylphenylimino)-3-(N-carbamoyl-2-aminoethyl)-3,4,6,7-tetrahydro-2H-pyrimido[6,1-a]isoquinolin-4-one (RPL554); and (ii) ethane-1,2-disulfonic acid. And a method of treating a disease or condition selected from asthma, allergic asthma, hay fever, allergic rhinitis, bronchitis, emphysema, bronchiectasis, chronic obstructive pulmonary disease (COPD), ….. in a subject, which method comprises administering to said subject an effective amount of a liquid pharmaceutical composition according to claim 1.
The differences include 1- the examined claims are drawn to a method of treating a respiratory disorder, while the reference claims are drawn to both a pharmaceutical composition and a method of treating a respiratory disorder. This is however obvious because the said liquid formulation is necessary to achieve the claimed method. 2- the reference claims do not recite the amount of surfactant or co-solvent and do not recite the presence of the HFA propellant. However, in view of Akehurst et al, these modifications would have been obvious because Akehurst et al also teach a method of respiratory disorder such as asthma and COPD comprising administration of a composition comprising an active agent, an HFA propellant and substantially no surfactant and co-solvent. As such one of ordinary skill in the art would have been motivated to include a propellant and exclude a surfactant and a co-solvent/excipient in the formulation for preparing the disclosed successful compositions and methods.   
Claims 1-6, 9-10, 14-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-10 of U.S. Patent No. 10,945,950 in view of Akehurst et al (WO9311744). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Akehurst et al.
Specifically, the examined claims are drawn to a method of treating or preventing a respiratory disorder in a subject, which method comprises administering to said subject an effective amount of a liquid pharmaceutical composition, which liquid pharmaceutical composition is suitable for administration by inhalation and comprises: (i) a suspension of particles comprising 9, 10-dimethoxy-2-(2,4,6-trimethylphenylimino)- 3-(N-carbamoyl-2-aminoethyl)-3,4,6,7-tetrahydro-2H-pyrimido[6, l-a]isoquinolin-4-one (RPL554); and (ii) a diluent which is 1,1,1,2-tetrafluoroethane (HFA-134a), wherein the liquid pharmaceutical composition contains less than 0.05 % by weight of a surfactant relative to the total weight of the composition. The respiratory disorder may be asthma, COPD, etc. 
The reference claims are drawn to a liquid pharmaceutical composition suitable for administration by inhalation comprising a diluent and a suspension of particles of 9,10-dimethoxy-2-(2,4,6-trimethylphenylimino)-3-(N-carbamoyl-2-aminoethyl)-3,4,6,7-tetrahydro-2H-pyrimido[6,1-a]isoquinolin-4-one (RPL554) or a pharmaceutically acceptable salt thereof, wherein the composition comprises a phosphate buffer at a concentration of less than about 5 mg/mL; wherein the particles of RPL554 have a particle size distribution with a Dv50 (median particle size by volume) value of from about 0.2 μm to about 5 μm, wherein the concentration of particles of RPL554 in the liquid pharmaceutical composition is from about 0.1 mg/mL to about 6 mg/mL.  
The differences include 1- the examined claims are drawn to a method of treating a respiratory disorder, while the reference claims are drawn to a liquid pharmaceutical composition. This is however obvious because the said liquid formulation is necessary to achieve the claimed method. 2- the reference claims do not recite the amount of surfactant or co-solvent and do not recite the presence of the HFA propellant. However, in view of Akehurst et al, these modifications would have been obvious because Akehurst et al also teach a method of respiratory disorder such as asthma and COPD comprising administration of a composition comprising an active agent, an HFA propellant and substantially no surfactant and co-solvent. As such one of ordinary skill in the art would have been motivated to include a propellant and exclude a surfactant and a co-solvent/excipient in the formulation for preparing the disclosed successful compositions and methods.   

Claims 1, 4, 5-6, 9-10, 14-15 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-14, 17 and 19-20 of copending Application No. 16/580,515 (US 20200016158) (Allowed, not yet issued) in view of Akehurst et al (WO 9311744) and Walker et al (US 20170266190). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Akehurst et al and Walker et al.
Specifically, the examined claims are drawn to a method of treating or preventing a respiratory disorder in a subject, which method comprises administering to said subject an effective amount of a liquid pharmaceutical composition, which liquid pharmaceutical composition is suitable for administration by inhalation and comprises: (i) a suspension of particles comprising 9, 10-dimethoxy-2-(2,4,6-trimethylphenylimino)- 3-(N-carbamoyl-2-aminoethyl)-3,4,6,7-tetrahydro-2H-pyrimido[6, l-a]isoquinolin-4-one (RPL554); and (ii) a diluent which is 1,1,1,2-tetrafluoroethane (HFA-134a), wherein the liquid pharmaceutical composition contains less than 0.05 % by weight of a surfactant relative to the total weight of the composition. The respiratory disorder may be asthma, COPD, etc. 
The reference claims are drawn to pharmaceutically acceptable acid addition salt of: (i) 9,10-dimethoxy-2-(2,4,6-trimethyl phenylimino)-3-(N-carbamoyl-2-aminoethyl)- 3,4,6,7-tetrahydro-2H-pyrimido[6, l-a]isoquinolin-4-one (RPL554); and (ii) ethanesulfonic acid, methanesulfonic acid, benzenesulfonic acid, p-toluenesulfonic acid, hydrobromic acid or sulfuric acid, or a solvate thereof, a pharmaceutical composition comprising the said compound and a method of treating a respiratory disorder by administration of the said composition to the subject 
The differences include 1- the examined claims are drawn to a method of treating a respiratory disorder, while the reference claims are drawn to an acid addition, a pharmaceutical composition and a method of treating respiratory disorder. This is however obvious because the said liquid formulation is necessary to achieve the claimed method. 2- the reference claims are drawn to an acid addition of RPL554 while examined claims are drawn to the compound. However, as recited by Walker et al, the composition may comprise the free base or acid addition of RPL554. 3-the reference claims do not recite the amount of surfactant or co-solvent and do not recite the presence of the HFA propellant. However, in view of Akehurst et al and Walker et al, these modifications would have been obvious because Akehurst et al also teach a method of respiratory disorder such as asthma and COPD comprising administration of a composition comprising an active agent, an HFA propellant and substantially no surfactant and co-solvent. Walker et al also disclose compositions for inhalation comprising the free base or acid addition of RPL554 and an HFA propellant for inhalation. As such one of ordinary skill in the art would have been motivated to include a propellant and exclude a surfactant and a co-solvent/excipient in the formulation for preparing the disclosed successful compositions and methods.   
This is a provisional nonstatutory double patenting rejection.

Claims 1-12, 14-15 and 17-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616